Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art (Susai, alone or in view of CN’437) does not teach or suggest a method of making an aluminum wire product by a method that includes twisting a plurality of inner-layer alloy wires, rotationally compressing, twisting an outer layer of alloy wires, and rotationally compressing the outer layer alloy wires, substantially as presently defined in claim 1 as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        




/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/8/2021